Citation Nr: 0202589	
Decision Date: 03/20/02    Archive Date: 04/04/02	

DOCKET NO.  01-06 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical care on January 19, 2001.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran apparently had active service from November 1954 
to April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the 
Department of Veterans Affairs (VA) Malcom Randall Medical 
Center (MC) in Gainesville, Florida.  


FINDINGS OF FACT

1.  The veteran received private medical care on January 19, 
2001, at the Halifax Medical Center for benign positional 
vertigo.  

2.  Payment or reimbursement of the cost of private medical 
care provided at Halifax Medical Center on January 19, 2001, 
was not authorized.  

3.  Service connection was not in effect for any disability 
on January 19, 2001, and VA facilities were feasibly 
available to provide the veteran the care he received on 
January 19, 2001.  

4.  Treatment received by the veteran on January 19, 2001, 
was not for an emergent condition where delay would have been 
hazardous to life or health.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for the cost of 
private medical care on January 19, 2001, have not been met.  
38 U.S.C.A. §§ 1701, 1703, 1710, 1725, 1728, 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 17.52, 17.53, 
17.54, 17.120, 17.1000-1008 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the VA's duty to assist claimants has 
recently been reaffirmed and clarified.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West & Supp 2001)).  See also recently published 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2000), to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute.  In this 
regard, the Board observes that records relating to the 
veteran's private medical care on January 19, 2001, have been 
associated with the record on appeal.  The veteran has also 
been provided with a statement of the case, a personal 
hearing, and further communication from the VA regarding the 
evidence considered, governing legal criteria, and the 
reasons for the decision reached.  The Board concludes that 
the VA has complied with the VCAA and the Board may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384, (1993).  

The record reflects that the veteran was seen at the Halifax 
Medical Center emergency department on January 19, 2001.  He 
reported that he had noticed vertigo since that morning.  He 
indicated that he was nauseated occasionally, but had no 
vomiting.  He had some diarrhea that day, but no blood in his 
stool.  He had tinnitus in the right ear occasionally but 
denied any ear pain.  He reported temporomandibular joint 
pain.  On physical examination there was no acute distress.  
The veteran was alert and oriented.  His judgment appeared 
excellent.  The diagnosis was benign positional vertigo.  He 
was given medication and told to follow up with his medical 
doctor.  Other testing did not indicate any abnormality.  

In a statement, dated in June 2001, the veteran indicated 
that prior to reporting to the Halifax Medical Center 
Emergency Room he had called the Gainesville VA Medical 
Center and was advised by the individual there that he should 
report to the nearest hospital.  The advice of a doctor to go 
to a non-VA hospital is not the specific type of 
authorization contemplated in the regulation.  Smith 
(Thomas) v. Derwinski, 2 Vet. App. 378, 379 (1992).  There is 
no other indication that the January 19, 2001, private 
medical care was authorized in advance.  Rather, the record 
indicates that the medical care was not authorized in advance 
and since the statement to the veteran that he should proceed 
to the nearest hospital is not the kind of authorization 
contemplated, a preponderance of the evidence is against a 
finding that the private medical care on January 19, 2001, 
was authorized.  

Another avenue of payment or reimbursement of private medical 
care not previously authorized is for the care to have been 
for an adjudicated service-connected disability, a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability and in a medical emergency where VA or other 
Federal facilities were not feasibly available.  The record 
reflects that service connection has not been established for 
any disability.  Therefore, a preponderance of the evidence 
is against payment or reimbursement for unauthorized private 
medical care rendered on January 19, 2001, under 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  

The Millennium Health Care and Benefits Act, Pub. L. 106-117, 
which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725 (West & Supp 2001); Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) 
(providing that the November 30, 1999, Act shall take effect 
180 days after the date of enactment).  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
feasible, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(I).  

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met:  (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center).  38 C.F.R. § 17.1002 
(2001).  

As of January 19, 2001, the veteran was enrolled in the VA 
health care system and in receipt of medical services under 
appropriate authority and it appears that he is financially 
liable for the January 19, 2001, care.  38 C.F.R. 
§ 17.1002(e)(f).  

The veteran's statements and testimony indicate that he 
became dizzy during the morning of January 19, 2001, but 
waited for his wife to return home at five o'clock and asked 
her to take him to the hospital.  His wife then transported 
him to Halifax Medical Center emergency room.  The record 
indicates that the chief medical officer at the VA medical 
center in Gainesville has concluded that the treatment the 
veteran received on January 19, 2001, was for a nonemergent 
condition and that VA facilities were feasibly available.  
The record indicates that VA facilities in Gainesville or 
Lake City were available where emergency rooms were in 
operation 24 hours per day, seven days per week.  

The veteran has indicated that Gainesville and Lake City are 
over two hours away from his home.  However, in light of the 
veteran's medical condition, as reported by the veteran and 
found at the time of his treatment on January 19, 2001, it 
appears that his symptoms has existed throughout the day on 
January 19, 2001.  The veteran did not seek ambulance 
transportation, but waited until his wife returned home and 
had her transport him to a private emergency room.  In the 
absence of any acute symptoms, other than dizziness, and the 
competent medical evidence indicating a diagnosis of benign 
positional vertigo, the Board concludes that a preponderance 
of the evidence is against a finding that the condition for 
which the veteran received treatment on January 19, 2001, was 
emergent in nature and that a preponderance of the evidence 
is against a finding that a prudent lay person would have 
reasonably expected delay in seeking immediate medical 
attention to have been hazardous to life or health.  
Accordingly, a preponderance of the evidence is against 
payment or reimbursement for the unauthorized private medical 
care that the veteran received on January 19, 2001, under the 
provisions of 38 U.S.C.A. § 1725.  


ORDER

Payment or reimbursement for the cost of private medical care 
on January 19, 2001, is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

